DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0057204 Kandasamy et al. (‘Kandasamy hereafter).
U.S. 2019/0084027 Werz et al. (‘Werz hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1, 2, 4 - 9 are allowed.
Claims 3 and 11 – 13 are canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  "structural component comprises at least one of a metal material,  a thermoset composite material, and a thermoplastic composite material.”
The closest prior art is as cited above (‘Kandasamy and ‘Werz). 
‘Kandasamy does not teach both the metal material and a thermoset and/ or a thermoplastic material.  
‘Werz does not teach both the metal material and a thermoset and/ or a thermoplastic material.  
‘Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claims 2, 4 - 9, are also allowed because they are dependent on claim 1.  

Claim[s] 10 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  "reinforcing plate is formed in a graded manner on an outer surface facing away from the joining surface.”
The closest prior art is as cited above (‘Kandasamy and ‘Werz).  ‘Kandasamy does not teach the reinforcing plate formed in a graded manner, or where the edges are thicker than the center. 
‘Kandasamy does teach the reinforcing plate formed in a graded manner.
‘Werz does teach the reinforcing plate formed in a graded manner.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
09/07/2022